DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/10/2021 has been entered.

Status
Claims 11, 15, 28, 29, 31, 32, and 34-37 are pending, wherein Claim 37 is newly added. Claims 1-10, 12-14, 16-27, 30, and 33 are canceled. Claim 11 is amended to add a dose range and wherein the administration is 1 to 5 times a day in connection with a meal. Therefore, Claims 11, 15, 28, 29, 31, 32, and 34-37 are examined.

7/12/2021 Patent Board Decision
The board affirmed the rejection of the claimed invention over Bessac, Novákov-Toušová, Alyn Morice, Ing and Jamieson. The current amendment adds two limitations from (now deleted) dependent claims to Independent Claim 11:  1) 1-5 administrations in connection and 2) a dose 

Priority
This application is a 35 U.S.C. § 371 national phase application of International Application Serial No. PCT/SE2012/050781, filed July 4, 2012, which claims the benefit, under 35 U.S.C. § 119 (e), of United States Provisional Patent Application No. 61/571,874, filed July 7, 2011.

Information Disclosure Statement
No Information Disclosure Statement(s) were filed with the current amendment.

Summary of Invention
Patients with cough without any obvious explanation to the problem are often seen in clinical care and cough is arbitrarily defined as being chronic when it has lasted for more than 8 weeks, even if the definition of chronic cough varies in the literature.  Epidemiologic studies indicate that chronic cough is very prevalent in the community (up to 20% of the population) and could be increasing in relation to rising environmental pollution.  In the present application such patients will be referred to as having chronic persistent unexplained cough.  How common this condition is has also been debated.  However, since there still are patients with cough for which no cure has been found, there is a need for a product (medicament) which may be used for treatment of cough and reduce or relieve coughing, e.g., to be used in treatment of patients having chronic persistent unexplained cough or increased cough reflex sensitivity.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection maintained - Claim 11, 15, 28, 29, 31, 32, and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bessac et al. (“Breathtaking TRP Channels: TRPA1 and TRPV1 in Airway Chemosensation and Reflex Control.” PHYSIOLOGY (2008); 23: 360–370) in view of Novákov-Toušová et al. (“Calcium-Dependent Desensitization of Vanilloid Receptor TRPV1: A Mechanism Possibly Involved in Analgesia Induced by Topical Application of Capsaicin.” Physiol. Res. 57 (Suppl. 3): S59-S68, 2008), Alyn Morice (“The Cough Hypersensitivity Syndrome: A Novel Paradigm for Understanding Cough.” Lung (2010);188(Suppl 1):S87-S90) Ing et al. “Chronic persistent cough and gastro-oesophageal reflux.” Thorax (1991); 46:479-483) and Jamieson et al. (US 2006/0240097).

Claim invention
A method of treating cough hypersensitivity syndrome in a human subject in need thereof, comprising administering to the human subject a formulation comprising capsaicin and/or a capsaicinoid, wherein administration is by oral ingestion of a capsule or tablet, 
wherein the capsaicin and/or capsaicinoid is administered to the human subject in a dose from 0.1 mg to 10 mg, 
wherein the dose is administered to the human subject from 1 to 5 times a day in connection with a meal, and 
wherein cough hypersensitivity syndrome is a non-allergic chronic persistent unexplained cough lasting eight weeks or more.

Claim interpretation
The limitation “administered…in connection with a meal” is broad and is interpreted as encompassing any administrations that occurs at any point before, during or after a meal. Thus, if the prior art teaches the claimed administration, then it would meet this broad limitation because it is well-known that humans eat meals and most eat at least one meal a day. In this regard, an administration of the drug would be “in connection with a meal”.

Prior art
Bessac teaches TRPV1 (the capsaicin receptor) with TRPA, may contribute to chemical hypersensitivity, chronic cough, and airway inflammation in asthma, COPD, and reactive airway dysfunction syndrome. See abstract. Bessac teaches capsaicin cough hypersensitivity has been observed in patients affected by chronic obstructive pulmonary disease (COPD), interstitial lung disease (ILD), gastroesophegeal reflux disease (GERD), upper airway cough syndrome, and bronchiectasis. See page 361, 1st full paragraph. Studies in animal models found that capsaicin effectively desensitizes acute and inflammatory airway responses to many different noxious chemical stimuli. Observations from the studies suggested that capsaicin receptors are either directly involved in irritant sensing or that capsaicin desensitizes chemical detection mechanisms:
Studies in animal models found that capsaicin effectively desensitizes acute and inflammatory airway responses to many different noxious chemical stimuli. For example, intraperitoneal injection of capsaicin prevented chlorine-induced respiratory depression in mice and reduced ozone-induced airway inflammation and hyperreactivity in guinea pigs and rats [reference removed]. Capsaicin injections also diminished airway responses to acrolein in guinea pigs and mice and to formaldehyde and cigarette smoke in rats [reference removed]. In guinea pigs, capsaicin abated sulfur dioxide-provoked bronchoconstriction [reference removed]. These observations suggested that capsaicin receptors are either directly involved in irritant sensing or that capsaicin desensitizes chemical detection mechanisms. This hypothesis was further supported by the observation that capsazepine, a specific antagonist of capsaicin-induced C-fiber activation, effectively blocked acid-induced bronchoconstriction and cough in guinea pigs [reference removed]. 
See p. 361, paragraph bridging columns. (Emphasis added.)

The capsaicin receptor, TRPV1, has been found to be present in airway sensory fibers lining the trachea, bronchi and aveoli as well as the nasal mucosa. See p. 361, right column, first full paragraph.
Due to their central role, TRPV1 and TRPA1 are considered as promising targets for the development of novel anti-inflammatory and anti-tussive drugs [reference removed]. This idea is supported by the recent proof of efficacy of a TRPV1 antagonist in an animal model of allergen-induced chronic cough [reference removed].
See p. 367, 1st full paragraph, left column.

Due to its central role, TRPV1 is considered a promising target for developing antitussive and antiinflammatory drugs. This idea is supported by the proof of efficacy of a TRPV1 antagonist in an animal model of allergen-induced chronic cough. 
The recent experimental work summarized above shows that almost all major neuronal inflammatory signaling pathways converge on TRPV1 and TRPA1 to increase C-fiber excitability during airway inflammation. Inflammatory oxidants, lipid products, and protons further promote activity of these ion channels through direct interactions or covalent modification. Due to their central role, TRPV1 and TRPA1 are considered as promising targets for the development of novel anti-inflammatory and anti-tussive drugs (22, 87). This idea is supported by the recent proof of efficacy of a TRPV1 antagonist in an animal model of allergen-induced chronic cough.
See p. 367, left column, last sentence of 1st full paragraph.

While Bessac discloses that TRPV1 may contribute to chemical hypersensitivity, chronic cough, and airway inflammation in asthma, COPD, and reactive airway dysfunction syndrome and that capsaicin effectively desensitizes TRPV1 receptors and acute and inflammatory airway responses to many different noxious chemical stimuli, Bessac does not expressly teach treating cough hypersensitivity syndrome as non-allergic chronic persistent unexplained cough lasting at least 8 weeks with capsaicin or a formulation in capsule or tablet form.

Novákov-Toušová also recognizes that capsaicin, as well as other vanilloids, selectively excite and subsequently desensitize neurons by the activation of vanilloid receptors (TRPV1), which leads to an elevation in intracellular free Ca2+ levels. Depending on the vanilloid concentration and duration of exposure, the Ca2+ influx via TRPV1 desensitizes the channels themselves. See Summary. 

Morice suggests that the overwhelming majority of patients with chronic cough have a single diagnosis: cough hypersensitivity syndrome. See abstract. The hypersensitivity facet of the syndrome is demonstrated by objective testing with capsaicin and other protussive agents. See Id. Morice teaches the pathophysiological basis of hypersensitivity in chronic cough appears to be upregulation of the TRP nociceptors. In the case of capsaicin hypersensitivity, this is mediated through the TRPV1. See p. S88, right column, 1st full paragraph. Morice further suggests potentially therapeutic strategies could be developed to combat TRP nociceptor hypersensitivity. See p. S88, right column, last sentence, last paragraph. Regarding the limitation wherein the cough is non-allergic chronic cough lasting for 8 weeks or more, Ing teaches that chronic cough persisting for two months or more that remains unexplained after extensive investigations is a common clinical problem. Ing further suggest more treatment for these patients in the future. See abstract; last par. at page 483. A skilled artisan would have found it obvious to treat these patients as those with chronic cough. 

One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Bessac and Novákov-Toušová teach capsaicin desensitize TRPV1 receptors while Bessac further teaches that TRPV1 contribute to, inter alia, chronic cough and chemical hypersensitivity. Morice teaches TRP receptor upregulation is involved in the pathophysiological basis of hypersensitivity in chronic cough and suggests potential therapeutic strategies could be developed to combat TRP hypersensitivity. One of ordinary skill in the art would have found it prima facie obvious to treat the claimed cough hypersensitivity syndrome by administering capsaicin. The artisan would have done so to provide desensitizing activity on the TRPV1 receptor by capsaicin to reduce the upregulation of TRPV1 associated with chronic cough.  The administration of capsaicin would naturally occur either before, during or after a meal, i.e., “in connection with a meal”.

Regarding the limitation form of requiring the form of a capsule of tablet, Jamieson teaches delivery of TRPV1 agonist (e.g., capsaicinoids and their ester derivatives – see [0002]) to the body in the form of capsules, tablets, as well as other forms for therapeutic use. See abstract. Therefore, one of ordinary skill in the art would have found it obvious to deliver capsaicin in the form of a tablet or capsule. The artisan would have had a reasonable expectation that a capsule or tablet comprising capsaicin would provide TRPV1-desensitizing activity to the subject being administered the tablet or capsule.  

Claims 15 and Claim 37 depend from Claim 11 and further define the invention by claiming a narrower dose of capsaicin and/or capsaicinoid to be administered, between 0.2mg to 4mg and from 0.1mg to 2mg, respectively, for example.  Claims 28-29, 31-32, and 34-35 require the capsaicin and/or capsaicinoid to be administered multiple times a day (e.g., 2-3x, etc.).  Claims 29, 32 and 35 require the administration to be one dose between 2 to 3 times a day for a first two weeks and two doses are administered to the patient between 2 to 3 times a day for an additional two weeks. While Bessac does not expressly teach the claimed regimens and doses, Jamieson teaches oral dose levels of up to 2 mg/kg of capsaicin have been administered to humans without reported adverse effects. See [0023]. The dosage of active ingredient in the compositions may be varied depending on the dosage form used. The selected dosage depends upon the desired therapeutic effect, on the route of administration, and on the duration of the treatment desired. Generally, dosage levels of between 0.001 to 30 mg/kg of body weight daily are administered to mammals. See [0108]. Therefore, it is clearly suggested that the treatment regimen should be adjusted according to several factors (i.e., dosage form, desired effect, route of administration, treatment duration, weight of subject).  Accordingly, one of ordinary skill in the art would have found it obvious to adjust the dose of the drug and the frequency of its administration in order to optimize its desensitizing function in treating cough.  Therefore, while the specific dose regimen is not expressly taught by the prior art, one of ordinary skill in the art would have found the claimed doses and administration regimens to be obvious.

Claim 36 depends from Claim 11 and further defines the capsaicinoid. However, when given its broadest reasonable interpretation, Claim 36 does not require a capsaicinoid given that it is an option in Claim 11 that may or may not be selected. Therefore, the art need not teach a specific capsaicinoid where one choses capsaicin as the option instead of a capsaicinoid as provided by Claim 11.

Response to arguments 
Applicant states that each and every element is not taught suggested by the combination of references. This is not found to be persuasive. The responses to Applicant’s arguments in the 6/26/2020 Examiner’s Answer and the 7/12/2021 Board Decision are considered to be sufficient to address whether the combination of references teaches each and every element. The responses to Applicant’s arguments from each of these documents are incorporated herein as they make clear that each claimed element is either taught or suggested by the prior art. With regard to the new limitation wherein the administration is in connection to a meal, as outlined above, the administration of capsaicin would naturally occur either before, during or after a meal, i.e., “in connection with a meal”. 

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629